Citation Nr: 0627201	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  05-05 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1. Entitlement to an initial disability rating in excess of 
10 percent for bilateral sensorineural hearing loss.

2. Entitlement to a disability rating in excess of 40 percent 
after April 11, 2006 for bilateral sensorineural hearing 
loss. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1942 to August 1948.  

This matter comes before the Board of Veterans' Appeals from 
a February 2004 rating decision which granted service 
connection for bilateral sensorineural hearing loss with a 10 
percent disability rating, effective September 9, 2003.  

Following a February 2006 Board REMAND, the RO increased the 
rating to 40 percent, effective April 11, 2006.


FINDINGS OF FACT

1.  A December 2003 VA audiological test produced the 
following results: the average pure tone threshold in the 
right ear was 65 decibels, with 76 percent speech 
discrimination ability (level IV); and the average pure tone 
threshold in the left ear was 63 decibels with 80 percent 
speech discrimination ability (level IV).  

2.  An April 11, 2006 VA audiological test produced the 
following results: the average pure tone threshold in the 
right ear was 66 decibels, with 58 percent speech 
discrimination ability(level VIII); and the average pure tone 
threshold in the left ear was 65 decibels with 58 percent 
speech discrimination ability (level VII). 

3.  None of the private audiological test results submitted 
by the veteran contain sufficient information to assign a 
rating under the VA Rating Schedule.


CONCLUSIONS OF LAW

1.  Prior to April 11, 2006, the criteria for a disability 
rating in excess of 10 percent for bilateral hearing loss 
were not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. § 4.1, 4.3, 4.85, Diagnostic Code 6100 (2006). 

2.  Subsequent to April 11, 2006, the criteria for a 
disability rating in excess of 40 percent for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.1, 4.3, 4.85, Diagnostic Code 6100 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold level measured by 
pure tone audiometric tests in the frequencies of 1000, 2000, 
3000, and 4000 cycles per second (Hertz).  To evaluate the 
degree of disability from bilateral service-connected 
defective hearing, the schedule establishes 11 auditory 
hearing acuity levels designated from Level I for essentially 
normal hearing acuity through Level XI for profound deafness. 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  

The veteran has appealed the RO's February 2004 grant of 
service connection and assignment of a 10 percent disability 
rating.  In May 2006, the RO increased the veteran's 
disability rating to 40 percent for bilateral sensorineural 
hearing loss, effective April 11, 2006.  In a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993). Because the 
veteran has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending. 
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).


The veteran underwent a VA audiology examination in December 
2003.  The examination revealed the following pure tone 
decibel thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
55
75
80
LEFT
30
35
50
85
80

The average pure tone threshold in the right ear was 65 
decibels, and the average puretone threshold in the left ear 
was 63 decibels.  Speech audiometry revealed speech 
recognition ability of 76 percent in the right ear and of 80 
percent in the left ear.

A 10 percent rating is assigned for bilateral hearing loss 
where the pure tone threshold average in one ear is 65 
decibels with 76 percent speech recognition ability (Level 
IV) and, in the other ear; the pure tone threshold average is 
63 decibels, with 80 percent speech recognition ability 
(Level IV).  See 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2006).  The exceptional patterns of hearing impairment 
described in 38 C.F.R. § 4.86 have not been demonstrated.  

The competent medical evidence shows that, prior to April 11, 
2006, the criteria for a disability rating greater than 10 
percent were not met, and the veteran's claim for an initial 
rating greater than 10 percent must be denied.  

Subsequent to a February 2006 Board remand for additional 
development, the veteran underwent a VA audiology examination 
in April 2006.  The examination revealed the following pure 
tone decibel thresholds: 





HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
65
75
70
LEFT
45
40
60
85
75

The average pure tone threshold in the right ear was 66 
decibels, and the average in the left ear was 65 decibels.  
Speech audiometry revealed 58 percent speech recognition 
ability bilaterally. 

A 40 percent rating is assigned for bilateral hearing loss 
where the pure tone threshold average in one ear is 65 
decibels with 58 percent speech recognition ability (Level 
VII) and, in the other ear; the pure tone threshold average 
is 66 percent, with 58 percent speech recognition ability 
(Level VIII).  See 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2006).  The exceptional patterns of hearing
impairment described in 38 C.F.R. § 4.86 have not been 
demonstrated.

The competent medical evidence shows that, subsequent to 
April 11, 2006, the criteria for a disability rating greater 
than 40 percent were not met, and the veteran's claim for a 
staged rating greater than 40 percent must be denied.  

Further, the evidence does not reveal manifestations of the 
veteran's bilateral sensorineural hearing loss disability 
warranting a rating higher than already granted for a 
specific period or "staged rating" at any time prior to 
April 11, 2006.  Fenderson, 12 Vet. App. 119, 126-27 (1999).

The veteran has submitted four privately obtained audiograms; 
August 2003, June 2004, July 2004, and January 2006.  In 
January 2006, the veteran testified before the undersigned 
that his hearing loss disability had increased in severity 
since his December 2003 VA audiological examination. However, 
while the privately obtained examination reports appear to 
reflect that they were conducted by state-licensed 
audiologists, and they contain speech discrimination scores, 
it is impossible to ascertain whether the Maryland CNC speech 
discrimination test was used; two of the reports are not 
signed; and none of the reports contain all four of the 
requisite puretone thresholds (1000, 2000, 3000, and 4000 Hz) 
used to calculate an average puretone threshold average under 
Table VI of 38 C.F.R. § 4.85(d).    Consequently, it is not 
possible to use any of them to determine an appropriate VA 
disability rating under Diagnostic Code 6100.  

Nor is an extraschedular rating warranted.  The Board does 
not have the authority to assign, in the first instance, a 
higher rating on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1), and given the circumstances of this case, 
there is no basis to refer this matter to the designated VA 
officials for consideration of an extraschedular rating.  
Extraschedular ratings are limited to cases in which there is 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, such as to render 
impractical the application of the regular schedular rating 
standards.

There is no evidence that the veteran's bilateral hearing 
loss disability has resulted in frequent hospitalizations 
during the time period relevant to his September 2003 claim 
for service connection.  He has not submitted any evidence 
documenting marked interference with employment.  In the 
absence of evidence documenting exceptional or unusual 
circumstances, the veteran's service-connected bilateral 
hearing loss disability alone does not place him in a 
position different from other veterans with a 40 percent 
rating.  

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in his or her possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2006); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The RO provided the requisite notification in a 
December 2003 letter, prior to the initial adjudication of 
the claim.

Further, in a March 2006 letter, the RO provided the 
requisite notification regarding disability ratings and 
effective dates, prior to its April 2006 decision increasing 
the rating to 40 percent and assigning an effective date of 
April 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records, VA treatment records, private audiology 
examinations, and furnished him with VA audiology 
examinations in December 2003 and April 2006.  The veteran 
has not indicated the existence of any other evidence that is 
relevant to this appeal.

The Board concludes that all relevant evidence has been 
obtained, that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim, and that the veteran is not prejudiced by the 
claim being decided at this time. 


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for bilateral sensorineural hearing loss is denied.

Entitlement to a disability rating in excess of 40 percent 
after April 11, 2006 for bilateral sensorineural hearing loss 
is denied. 






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


